Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,821,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the limitations of the corresponding pending claims.
Current application
Patent#10,821,850 B2
Claim 1:
A method for processing data streams by a server of a data center, received from a vehicle and a user device associated with a user account, comprising, 

receiving a vehicle data stream from the vehicle, the vehicle data stream including information associated with the vehicle; 




accessing, by the server, metadata for said information associated with the vehicle; 

accessing, by the server, metadata for said information associated with the user device; 


processing, by the server, an action rule of a plurality of action rules, said action rule requires at least one condition that relates to the information from the vehicle and at least one condition that relates to the information from the user device, 
wherein the conditions are determined based on content identified by the metadata; and sending, by the server, control information to one of the vehicle or the user device to 

A method for processing data streams by a server of a cloud processing service, received from a vehicle and a user device associated with a user account of the cloud processing service, comprising, 
receiving, by the server, a vehicle data stream from the vehicle, the vehicle data stream including information of one or more data producing objects associated with the vehicle; 


processing, by the server, metadata for said one or more data producing objects associated with the vehicle; 
processing, by the server, metadata for said one or more data producing objects associated with the user device; 

processing, by the server, an action rule of a plurality of action rules, said action rule requires at least one condition that relates to at least one data producing object of the vehicle and at least one condition that relates to a data producing object of the user device, wherein the conditions are determined based on content identified by the processed metadata; and sending, by the server, control information to one of the vehicle or the user device to recommend or make a setting to one 

The method of claim 1, wherein the action rules are not processed until the content of the metadata for said information of said vehicle and user device relates to one of the action rules.
Claim 2:
The method of claim 1, wherein the action rules are not processed until the content of the metadata for said data producing objects of said vehicle and user device relates to one of the action rules.
Claim 3:
The method of claim 1, further comprising, identifying, by said server, a user account for a second user of said vehicle or said user device, the user account of the second user being associated with privileges that identify priorities of preferences of the vehicle or the user device.
Claim 4:
The method of claim 1, further comprising, identifying, by said server, a user account for a second user of said vehicle or said user device, the user account of the second user being associated with privileges that identify priorities of preferences for specific data producing objects of the vehicle or the user device.
Claim 4:
The method of claim 1, further comprising, receiving, from the vehicle, geo-location information to determine proximity of the vehicle to the user device, said proximity is at 

The method of claim 1, further comprising, receiving, from the vehicle, geo-location information to determine proximity of the vehicle to the user device, said proximity is at least in part utilized to select one or more of 

The method of claim 4, wherein said action rules that utilize said proximity of the vehicle to the user device include action rules that include determinations of when said vehicle is, in route to a location associated with the user device; leaving the location associated with the user device; or is present at the location associated with the user device.
Claim 6:
The method of claim 5, wherein said action rules that utilize said proximity of the vehicle to the user device include action rules that include determinations of when said vehicle is, in route to a location associated with the user device; leaving the location associated with the user device; or is present at the location associated with the user device.
Claim 6:
The method of claim 1, wherein the information associated with the vehicle relates to one or more data producing objects of the vehicle, and wherein the information associated with the user device relates to one or more data producing objects of the user device.
Claim 1:
…said action rule requires at least one condition that relates to at least one data producing object of the vehicle and at least one condition that relates to a data producing object of the user device…
Claims 7-8:
A method for processing data streams by a server of a data center, received from a 

receiving a vehicle data stream from the vehicle, the vehicle data stream including information associated with the vehicle and 


a user device data stream from the user device, the user device data stream including information associated with the user device; 
processing, by the server, an action rule of a plurality of action rules, said action rule requires at least one condition that relates to the information from the vehicle and at least one condition that relates to the information from the user device; 














sending, by the server, control information to one of the vehicle or the user device to recommend or make a setting when one of the action rules is satisfied; and receiving, by the server, user feedback data regarding user action taken in response to the setting being made responsive to said sent control information; wherein said user feedback data is used in a learning process to learn preferences of said user.

Claim 8:
The method of claim 7, further comprising, receiving, by the server, a home data stream 

A method for processing data streams by a server of a cloud processing service, received 
receiving, by the server, a vehicle data stream from the vehicle, the vehicle data stream including information of one or more data producing objects associated with the vehicle; 

receiving, by the server, a user device data stream from the user device, the user device data stream including information obtained from one or more data producing objects associated with the user device; 
processing, by the server, metadata for said one or more data producing objects associated with the vehicle; processing, by the server, metadata for said one or more data producing objects associated with the user device; 
processing, by the server, an action rule of a plurality of action rules, said action rule requires at least one condition that relates to at least one data producing object of the vehicle and at least one condition that relates 
The method of claim 1, further comprising, 
receiving, by the server, user feedback data of a user regarding user action taken in response to a setting being made responsive to said sent control information or a recommended setting sent responsive to said sent control information; using said user feedback data in a learning process to learn preferences of said user; and saving the learned preferences to the user account.

The method of claim 8, wherein action rules are defined for when said vehicle is in route to a location associated with the home or leaving the location associated with the home or is present at the location associated with the home or causes one of an interaction input to one or more data producing objects of the home, or causes a notification to be sent to the user device associated with said vehicle and said home.
Claim 8:
The method of claim 7, wherein action rules are defined for when said vehicle is in route to a location associated with the home or leaving the location associated with the home or is present at the location associated with the home or causes one of an interaction input to one or more data producing objects of the home, or causes a notification to be sent to the user device associated with said vehicle and said home, the notification providing data regarding said recommendation to make a setting or input or settings or inputs made in regard to one of the data producing objects associated with the home.
Claim 10:
The method of claim 8, wherein data producing objects of the home include one or more of home lighting, home HVAC, home watering, home entertainment, home streaming of video or audio systems, home 

The method of claim 7, wherein said data producing objects of the home include one or more of home lighting, home HVAC, home watering, home entertainment, home streaming of video or audio systems, home 

The method of claim 10, wherein data producing objects of the vehicle include one or more of a speedometer, a tire pressure sensor, a heat sensor, engine sensors, electric vehicle (EV) battery sensors, oil sensors, seat sensors, global positioning satellite (GPS) sensor(s), GPS producing logic or circuits, communication circuitry enabling wireless communication, in-vehicle entertainment settings, application use and settings in the vehicle, window settings, windshield wiper 

The method of claim 9, wherein said data producing objects of the vehicle include one or more of a speedometer, a tire pressure sensor, a heat sensor, engine sensors, electric vehicle (EV) battery sensors, oil sensors, seat sensors, global positioning satellite (GPS) sensor(s), GPS producing logic or circuits, communication circuitry enabling wireless communication, in-vehicle entertainment settings, application use and settings in the vehicle, window settings, windshield wiper 

The method of claim 7, wherein said learned preferences are used to make a setting, program a state, update data, change state, or program data, at or of one of the data producing objects of the vehicle or home.
Claim 11:
The method of claim 10, wherein making a setting includes sending control data to make a setting, program a state, update data, change state, or program data, at or of one of the data producing objects of the vehicle or home.
Claim 13:




The method of claim 7, wherein the information associated with the vehicle relates to one or more data producing objects of the vehicle, and wherein the information associated with the user device relates to one or more data producing objects of the user device.
Claim 1:
…said action rule requires at least one condition that relates to at least one data producing object of the vehicle and at least one condition that relates to a data producing object of the user device…


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859